SKOPIL, Circuit Judge,
dissenting in part:
I concur in all but part 4(B) of the majority’s opinion. I disagree with the majority’s conclusion that the district court did not abuse its discretion in reaching the merits of thirteen pendent state claims. Of the fourteen pendent state claims alleged in McCarthy’s amended complaint, only the claim for malicious prosecution was argued and briefed by the parties. The remaining thirteen claims were neither briefed by the parties nor argued orally to the district court. The district court did not specifically refer to these claims in either its decision from the bench or in the judgment.
“When federal claims are dismissed before trial, the question whether pendent state claims should still be entertained is within the sound discretion of the district court.’’ Schultz v. Sundberg, 759 F.2d 714, 718 (9th Cir.1985) (per curiam). Dismissal of federal claims before trial generally dictates dismissal of the pendent state claims. Id.; accord Gaff v. Fed. Deposit Ins. Corp., 814 F.2d 311, 319 (6th Cir.1987); Baltimore Orioles v. Major League Baseball Players Assoc., 805 F.2d 663, 682 (7th Cir.1986), cert. denied, — U.S.-, 107 S.Ct. 1593, 94 L.Ed.2d 782 (1987). The district court may retain jurisdiction to decide state claims if the record shows that the court and litigants have expended considerable time on the pendent claims before the claims were dismissed. Aydin Corp. v. Loral Corp., 718 F.2d 897, 904 (9th Cir.1983); see also Arizona v. Cook Paint & Varnish Co., 541 F.2d 226, 227-28 (9th Cir.1976) (not an abuse of discretion to refuse to vacate judgment on claims which had already been decided on the merits), cert. denied, 430 U.S. 915, 97 S.Ct. 1327, 51 L.Ed.2d 593 (1977).
In the case before us it was within the district court’s discretion to retain jurisdiction over the malicious prosecution claim. That claim had been briefed by the parties and considered by the district court. I can only conclude, however, that the court abused its discretion in dismissing with prejudice the thirteen remaining pendent state claims. The district court had ex*1319pended no effort in considering these claims. They were not contained in the original complaint, but only in the amended complaint filed the same day the dismissal was granted. The majority’s assumption that the propriety of the pendent state claims turns on questions about the federal indictment is simply premature. The claims were never addressed.
I would remand to the district court with instructions to dismiss all the pendent state claims, except the claim for malicious prosecution, without prejudice.